Citation Nr: 0833668	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
February 1946.

In a March 1949 decision, the RO confirmed and continued a 
March 1946 rating decision that, inter alia, denied service 
connection for spine and back trouble.  The RO notified the 
veteran of the denial of the claim in April 1949, but he did 
not initiate an appeal.

This appeal before the Board of Veterans' Appeals (Board) 
arises from an August 2004 rating decision (issued to the 
veteran in September 2004) in which the RO, inter alia, 
reopened and denied a claim for service connection for a back 
disability (characterized as spine and back trouble) on the 
merits and denied a claim for service connection for hearing 
loss.  The veteran filed a notice of disagreement (NOD) in 
December 2004, and the RO issued a statement of the case 
(SOC) in June 2005.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
July 2005.

In November 2007, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) at the RO regarding the 
issues on appeal; however, it was later determined that the 
recording of the proceedings were inaudible so no transcript 
from this hearing is available. 

In December 2007, the VLJ granted the motion of the veteran 
to advance this appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


In a January 2008 letter, the veteran was notified that the 
Board was unable to obtain a recording of the prior November 
2007 hearing due to several inaudibles.  The veteran was 
given the opportunity to request another hearing before a 
VLJ, and he indicated that he desired such a hearing.  Hence, 
in May 2008, the Board remanded the claim to the RO to 
schedule the requested hearing.  In August 2008, the veteran 
testified during a hearing before the undersigned VLJ at the 
RO; a transcript of that hearing is of record.

In September 2008, the undersigned Veterans Law Judge granted 
an additional motion of the veteran to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).  The Board's decision 
on the petition to reopen the claim for service connection 
for a back disability is set forth below.  The claim for 
service connection for hearing loss is addressed in the 
remand following the order; being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in July 
2005, the veteran appears to raise a claim for service 
connection for tinnitus.  The Board further notes that in a 
September 2005 statement, the veteran's representative 
requests that the RO adjudicate the new claim for service 
connection for tinnitus.  It does not appear that a claim for 
service connection for tinnitus has yet been addressed by the 
RO. As such, this matter is not properly before the Board, 
and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal herein decided has been 
accomplished.

2.  In a March 1949 rating decision, the RO confirmed and 
continued an earlier RO March 1946 decision that denied 
service connection for spinal and back trouble.  Although 
notified of the denial in April 1949, the veteran did not 
initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's March 1949 denial is cumulative or redundant of 
evidence previously of record, or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a back disability, or raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's March 1949 rating decision continuing and 
confirming the RO's prior March 1946 denial of service 
connection for spine and back trouble is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
back disability are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a June 2004 pre-rating letter and an April 
2005 post-rating letter provided the veteran with notice that 
in order to reopen his previously denied claim for service 
connection for a back disability, VA had to receive new and 
material evidence, and this letter further defined what 
constituted new and material evidence specific to the reasons 
his claim was previously denied.  In this regard, the June 
2004 letter advised the veteran that his claim was previously 
denied because the condition, spine and back trouble, was not 
previously shown by the evidence of record.  Therefore, the 
evidence he submits must relate to this fact.  He was also 
provided notice with the criteria to establish the underlying 
claim for service connection for a back disability.  
Specifically, the RO informed the veteran that to establish 
entitlement to service connection, the evidence must show 
three things: an injury in military service or a disease that 
began in or was made worse during military service, or an 
event during military service that caused an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  These letters also discussed 
VA's responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  

After issuance of each letter, and opportunity for the 
veteran to respond, the RO readjudicate the claim decided 
herein (as reflected in the August 2004 rating decision and 
the June 2005 SOC, respectively).  Hence, although some of 
the notice might post-date the rating decision on appeal, the 
veteran is not shown to be prejudiced by the timing of any 
later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also, Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental (SOC), is sufficient to cure a 
timing defect).

Furthermore, to the extent the notice letter was deficient, 
such deficiency was "cured by actual knowledge on the part of 
the claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  Both the August 2004 rating decision and 
the June 2005 SOC explained to the appellant the bases of the 
original denial of his service connection claim and how newly 
submitted evidence he had submitted was not material to 
whether the veteran had a back disability related to service.  
Thereafter, during the 2008 Board hearing, the veteran and 
his representative indicated their knowledge that to reopen 
the claim for service connection for a back disability, new 
and material evidence that the veteran has a back disability 
and that his back disability is related to service must be 
presented.
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records; post-service private 
medical records, a March 2004 letter from the veteran's 
private physician, a VA examination report, a buddy statement 
from a fellow service member, and statements from the veteran 
and his representative.  Also of record and considered in 
connection with the claim decided herein is the transcript 
from the August 2008 Board hearing.  The Board also finds 
that no further RO action on the claim is warranted. 

In this regard, in a September 2005 statement from the 
veteran's representative, he indicated that the veteran 
should be afforded a VA examination based on the new evidence 
associated with the claims file, the Board notes that under 
38 C.F.R. § 3.159(c)(4), a medical examination or opinion of 
any type is not warranted in the absence of new and material 
evidence.  As discussed in detail below, the Board finds that 
new and material evidence has not been received; accordingly, 
a remand for a VA medical examination is not warranted.  Id.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal. Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree. 38 C.F.R. § 3.307(c).

Additionally, the disease entity for which service connection 
is sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As noted above, in a March 1949 decision, the RO confirmed 
and continued a previous denial of service connection for a 
back disability on the basis that spinal and back trouble 
were not shown by the evidence of record.  At that time, the 
evidence of record consisted of the veteran's STRs, which 
were negative for complaints, findings, or manifestations of 
symptomatology of a spine or back problems.  A November 1943 
record reflects that while onboard the U.S.S. Intrepid  the 
veteran underwent an operation of an inguinal hernia under 
spinal anesthetic.  Recovery notes reflect his general 
condition was excellent, and the veteran had no complaints.  
He was discharged to light duty in December 1943, with no 
mention in any of the daily entries of spine or back 
complaints.  Subsequent STRs are negative for spine or back 
complaints, findings, or treatment.  The veteran September 
1946 separation physical examination revealed a normal 
clinical evaluation of his spine, extremities, and reflexes 
with defects noted as "none."  

Although notified of the RO's March 1949 denial in April 
1949, the veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The veteran filed a current claim for service connection for 
a back disability in May 2004.  Regarding petitions to reopen 
filed on or after August 29, 2001, 38 C.F.R. §  3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for a back disability.

Evidence received since the March 1949 rating decision 
includes private treatment records, VA medical records, a 
copy of the August 2008 Board hearing transcript, a buddy 
statement from a fellow service member, a January 2008 letter 
from the veteran's wife, and various statements from the 
veteran and his representative.  

A March 2004 private treatment record from J. W. Laramore, 
M.D, reflects a diagnosis of  lumbar disc disease.   In a 
separate March 2004 letter, Dr. Laramore stated that the 
veteran has lumbar disc disease and while the veteran was an 
enlisted man, he had a hernia repair and spinal anesthesia.  
Apparently, following the spinal anesthesia, which the 
veteran described as a difficult procedure, he experienced 
considerable sciatic type pain.  Dr. Laramore stated that he 
was writing this information so that the veteran could be 
considered for any VA benefits that may be due him from a 
medical standpoint.  

The report of a July 2004 QTC examination, which was 
performed in connection with the veteran's service-connected 
hernia disability, notes the veteran's contention that he has 
symptoms of lower back pain as a result of the surgery for 
his inguinal hernia.  The VA examiner only diagnosed 
residuals from the in-service hernia repair as a well healed 
scar. 

In a November 2004 buddy statement, D. W. Hooper wrote that 
he served with the veteran aboard the Intrepid during World 
War II and in October 1943 the veteran suffered an injury 
resulting in a hernia.  He furthered that while visiting the 
veteran in sickbay, the veteran told him that the surgeon 
gave him a spinal shot before surgery, which had to be given 
to the veteran repeatedly before it worked.  The fellow 
service member added that after the veteran was released, the 
veteran suffered severe pain, and he was prescribed heat 
treatments for muscle spasms and ordered to sleep on deck for 
about 30 days, which he did.  He also indicated that the 
veteran was later told by a pharmacist that the spinal was 
given in the wrong place and that was what caused the pain.  
He stated that as long as they served on the ship, the 
veteran suffered from back problems.  

In a November 2004 letter, the veteran stated that he had an 
operation performed on a hernia and was given a spinal 
anesthetic in service.  When locating the area for the spinal 
anesthetic, the surgeon had to put the needle in three times 
before it took affect.  After ten days, the veteran asserted 
that he could hardly walk without a lot of pain and that he 
had to stay below deck for about a month.  He furthered that 
he has experienced pain in his back ever since he was given 
the spinal. 

A January 2008 letter from the veteran's wife to a 
Congressman pertains  the veteran's claim involving an 
unrelated disability. 

In April 2008, the veteran submitted a copy from what he 
asserts was his diary during his military service.  This 
record, dated in December 1948,  mentions the veteran being 
in sick bay for twenty-three days.  

In an April 2008 appellant's brief, the veteran's 
representative asserts that the veteran's doctor, J. W. 
Laramore, M.D. has etiologically related the veteran's back 
condition to the spinal taps performed during active military 
service

During the August 2008 Board hearing, the veteran reiterated 
prior assertions that the injury to his back was sustained 
due to the spinal anesthetic given during the  hernia surgery 
onboard the Intrepid during service.  

The private treatment records are new in that they were not 
of record at the time of the March 1949 rating decision.  
However, they are not material for purposes of reopening the 
claim in that they do not address whether  the veteran 
sustained an injury to his spine from the spinal anesthetic 
given to him during the hernia surgery in service, and 
whether the veteran's currently diagnosed lumbar disc disease 
is related to such in-service injury.  While the veteran's 
representative contends that the veteran's private physician, 
Dr. Laramore has provided a nexus opinion, the Board 
disagrees.  On its face, the letter clearly, the  March 2004 
letter clearly  reflects that  Dr. Laramore was merely 
reciting the history that the veteran provided regarding the 
claimed injury to his back from the spinal anesthetic in 
service.  The Board specifically notes that the doctor wrote 
that "the veteran described" the spinal anesthesia "as a 
difficult procedure, " and "apparently, following the 
spinal anesthesia, the veteran experienced considerable 
sciatic type pain."  In other words, based on what Dr. 
Laramore was told by the veteran, this is what happened in 
service, which Dr. Laramore then transcribed into his letter.  
However, this is not a medical nexus opinion, nor is there 
any indication in any part of Dr. Laramore's letter that he 
is even suggesting that the veteran's current lumbar disc 
disease is related to service.  He  merely reiterated  
information, as it was being provided to him by the veteran.   
See LeShore v. Brown, 8 Vet. App. 406 (1995) (a transcription 
of a lay history is not transformed into competent evidence 
merely because the transcriber happens to be a medical 
professional).

As noted above, the evidence of record in March 1949 included 
the veteran's service treatment records, which show no 
clinical diagnosis or objective evidence of onset of a 
chronic low back disability during active duty.  While the 
new evidence shows a diagnosis of a current low back 
disability, it does not include any medical comment or 
opinion addressing a relationship between the current lumbar 
disc disability and the veteran's period of military service.  
Hence, without any evidence or opinion that the veteran's 
current low back disability had it's onset in service or is 
in any way related to the veteran's active service, the new 
medical evidence does not raise a reasonable possibility of 
substantiating the veteran's claim, and therefore, are not 
material for purposes of reopening the claim.  

The only other relevant evidence that has been additionally 
received  consists of the buddy statement from a fellow 
service member, the statements from the veteran's 
representative, on his behalf, and testimony and statements 
from the veteran.  However, even if new, such lay assertions 
provide no basis for reopening the claim.  As indicated 
above, this claim turns on the medical matter of  the 
etiology of the veteran's back disability-a matter within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); .  To the extent that any 
of the above-named individuals is attempting to establish a 
medical nexus on the basis of assertions, alone, the Board 
notes that as each are laypersons without the appropriate 
medical training or expertise, none is competent to provide 
probative (i.e., persuasive) evidence on a medical matter. 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993). Significantly, in this case, there 
simply is no competent, probative  evidence to support the 
claim

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a back disability has not been received.  As 
such, the RO's March 1949 decision, remains final, and the 
appeal must be denied.  As the veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally- disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a back 
disability is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for hearing loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2008); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any  
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2007).

The veteran contends that he has hearing loss due to noise 
exposure from big weapon fire and his close proximity to 
aircraft landing/take-off during his duties on board the 
U.S.S. Intrepid in service.  There is no objective evidence 
of hearing loss in service.  However, the absence of in-
service evidence of hearing loss is not fatal to a claim for 
that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) and 
a medically sound basis for attributing such disability to  
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensely v. Brown, 5 Vet. 
App. 155, 159 (1993).  

While the veteran's service records indicate that he served 
onboard the U.S.S. Intrepid from August 1943 to January 1946 
as a Seaman First Class; none of the awards or medals noted 
on his DD214 are indicative of combat.  The veteran has 
consistently asserted that his duties were as a first loading 
of a 40 millimeter antiaircraft gun, and that he was not only 
exposed to the excessive noise from his gun, but also to 
excessive noise from guns over and behind him.  In addition, 
he contends that his ship, the U.S.S. Intrepid (CV-11), was 
an aircraft carrier and he was exposed to excessive noise 
from planes that were landing and taking off within 50 feet 
of his position.  He explains that he did not always have 
hearing protection because it was a time of war, his ship was 
actively involved in combat, and he was often running to his 
station without time to grab hearing protection.    

The Board notes that the Dictionary of American Naval 
Fighting Ships published by the Office of the Chief of Naval 
Operations, reflects that during the period the veteran was 
aboard the U.S.S. Intrepid, the ship clearly supported combat 
operations throughout the Pacific Theater of Operations.  
Dictionary of American Fighting Ships, available at 
http://www.history.navy.mil/danfs/i2/intrepid-iv.htm.  Hence, 
the Board finds that the veteran's statements are consistent 
with the circumstances and conditions of his service as a 
Seaman during World War II in the Pacific.  See 38 U.S.C.A. 
§1154(b)(West 2002 & Supp. 2008).  In these circumstances, 
the Board accepts the veteran's oral and written assertions 
that he suffered acoustic trauma involving excessive noise 
from weapons fire and constant airflights onboard the U.S.S. 
Intrepid as credible evidence of such noise exposure.   See 
Arms v. West, 12 Vet. App. 188  (1999); Collette v. Brown, 82 
F.2d 389 (Fed. Cir. 1996).   However, the record includes no 
medical opinion addressing the medical relationship, if any, 
between the veteran's current hearing loss in-service noise 
exposure/acoustic trauma.

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an  event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i);  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In view of the foregoing, and under the circumstances of this 
case, the RO should arrange for the veteran to undergo VA 
examination by an ear, nose and throat (ENT) physician, with 
audiometry and speech discrimination testing, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim (as the original claim for 
service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  During the 
Board hearing, the veteran identified that he received 
treatment for his hearing loss at the Chattanooga VA Medical 
Center (VAMC); however, there are no VA medical records 
associated with the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2  Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment and/or 
evaluation records from the Chattanooga VAMC, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.  

Also, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection for hearing loss.  The RO's notice letter 
to the veteran should  explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also ensure that its notice to 
the veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for  service connection-particularly, 
disability rating and effective date-as  appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§  
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should  
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should obtain from the 
Chattanooga VAMC all records of 
evaluation and/or treatment of the 
veteran's hearing loss, to include all 
audiometric testing results.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as  regards requesting 
records from Federal facilities.  All 
records and/or responses  received should 
be associated with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for hearing 
loss remaining on appeal.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as appropriate, and the 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond  (although VA may decide the 
claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the  
RO should arrange for the veteran to 
undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the audiologist and to 
the physician designated to examine the 
veteran, and the report of each 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include audiometry and 
speech discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.


Based on the results of audiometric 
testing, the physician should 
specifically indicate, with respect to 
the each ear, whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA  
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at  
least three of the frequencies 500, 1000,  
2000, 3000, or 4000 hertz of 26 decibels  
or greater; or speech recognition scores  
using the Maryland CNC Test of less than  
94 percent). 

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
such disability is the result of injury 
or disease incurred or aggravated in 
service, to particularly include l in-
service noise exposure/acoustic trauma 
associated with combat service.. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent facility 

6.  To help avoid future remand, the RO 
must ensure that all requested  
development action has been accomplished 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient  manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for hearing loss in light of 
all pertinent evidence and legal 
authority. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases  for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_______________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


